 



Exhibit 10.44
CRUM & FORSTER HOLDINGS CORP.
2007 LONG TERM INCENTIVE PLAN
     1. Purpose of the Plan. The Crum & Forster Holdings Corp. 2007 Long Term
Incentive Plan is intended to maximize the growth, profitability and overall
success of the Company by attracting and retaining the best available personnel
for positions of substantial responsibility. To attain these goals, the Plan
provides for cash Awards.
     2. Administration of the Plan.
          2.1 General. The Plan shall be administered by the Board or by the
Committee, as determined by the Board or the Committee in its sole discretion.
          2.2 Plan Administration and Rules. The Board shall have, and may
delegate to the Committee, the exclusive discretion and authority to construe
and interpret the Plan and to promulgate, amend and rescind rules and
regulations relating to the implementation and administration of the Plan.
Subject to the terms and conditions of the Plan, the Board or the Committee
shall make all determinations necessary or advisable for the implementation and
administration of the Plan, including, without limitation, (a) selecting the
Plan’s Participants, (b) making Awards in such amounts and form as the Board or
the Committee shall determine, (c) imposing such restrictions, terms and
conditions upon such Awards as the Board or the Committee shall deem
appropriate, (d) correcting any technical defect(s) or technical omission(s), or
reconciling any technical inconsistency(ies), in the Plan and/or any Award
Agreement, and (e) approving forms of agreement and other forms for use under
the Plan. The Board or the Committee may designate persons other than members of
the Board or the Committee to carry out the day-to-day ministerial
administration of the Plan, including a sub-administrator, under such conditions
and limitations as it may prescribe. The Board’s or the Committee’s
determinations under the Plan need not be uniform and may be made selectively
among Participants, whether or not such Participants are similarly situated. Any
determination, decision or action of the Board or the Committee in connection
with the construction, interpretation, administration, or implementation of the
Plan shall be final, conclusive and binding upon all Participants and any
person(s) claiming under or through any Participants. The Company shall effect
the granting of Awards under the Plan, in accordance with the determinations
made by the Board or the Committee, by execution of written agreements and/or
other instruments in such form as is approved by the Board or the Committee.
          2.3 Liability Limitation. Neither the Board nor the Committee, nor any
member of either or any delegatee therefrom, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with the Plan (or any Award Agreement), and the members of the Board
and the Committee (and any delegatees therefrom) shall be entitled in all cases
to indemnification and reimbursement by the Company in respect of any claim,
loss, damage or expense (including, without limitation, attorneys’ fees) arising
or resulting therefrom to the fullest extent permitted by law and/or under any
directors and officers liability insurance coverage which may be in effect from
time to time.
          2.4 Additional Powers. In addition to the foregoing, the Board or the
Committee may delegate to the Chief Executive Officer of the Company the
authority to select the Plan’s Participants and to make Awards in such amount
and in such form as such officer may decide in his or her sole discretion.
     3. Eligibility. Awards may be granted to Employees who hold a senior
management or officer position with the Company or a Subsidiary, or any other
Employee designated by the Administrator. An Employee who has been granted an
Award may, if otherwise eligible, be granted additional Awards. The Plan shall
not confer upon any Participant any right with respect to continuation of any
employment or other relationship with the Company or any Subsidiary, nor shall
it interfere in any way with his or her right or the Company’s or Subsidiary’s
right to terminate his or her employment or other relationship at any time for
any reason.
     4. Award Limitation. The aggregate cash value of Awards granted in 2007
shall not exceed $12,500,000. The aggregate value of Awards in each subsequent
year in which the Plan is in existence shall be determined by the Administrator
in its sole discretion, taking into consideration the underwriting results of
the Subsidiaries.
     5. Awards.
          5.1 Terms and Conditions. Awards shall be subject to the terms and
conditions set forth in this Plan, and any additional terms and conditions set
forth in the relevant Award Agreement that are not inconsistent with the express
terms and conditions of the Plan. Subject to the foregoing, the Administrator
may provide or impose different terms and conditions on any Award. The
Administrator intends to grant Awards no more frequently than bi-annually.
          5.2 Award Value. The Administrator shall determine the cash value of
each Award. The cash value shall be the amount paid in cash to the Participant,
in accordance with Section 6, upon the Participant satisfying the applicable
terms and conditions of the Award.
          5.3 Vesting. The Administrator shall determine the Vesting Start Date
for each Award (which date may be prospective or retroactive). Unless otherwise
provided in the Award Agreement, an Award shall vest and become non-forfeitable
upon the 5-year anniversary of its Vesting Start Date, provided that the
Participant has remained in the continuous employment of the Company or a
Subsidiary. If a Participant is no longer employed by the Company or any
Subsidiary prior to the 5-year anniversary of the Vesting Start Date, the
Participant’s rights in respect of any Award shall immediately terminate.

 



--------------------------------------------------------------------------------



 



          5.4 Accelerated Vesting. Notwithstanding the foregoing, provided that
a Participant’s rights in respect of any outstanding Award have not previously
terminated, the Award shall become fully vested upon the occurrence of any of
the following events, subject to Section 13:

  a)   The Participant dies;     b)   The Participant has a Disability;     c)  
The Retirement of the Participant;     d)   The Participant terminates his or
her employment with the Company or any Subsidiary by which he or she is employed
for Good Reason;     e)   The Company or any Subsidiary terminates the
Participant’s employment without Cause; or
    f)   A Change in Control.

     6. Payment. Unless otherwise provided in the Award Agreement, as soon as
practicable following the Vesting Date of the Participant’s Award, the
Participant shall receive a lump sum cash payment equal to the cash value of the
Award. In no event shall the lump sum cash payment be made later than the later
of (a) the end of the calendar year in which the Vesting Date occurs, or (b) the
fifteenth day of the third calendar month following the Vesting Date. The cash
payment shall be paid by the Company or any of its Subsidiaries, as shall be
decided in the sole discretion of the management of the Company. Accordingly, a
Subsidiary, such as United States Fire Insurance Company, and not the Company,
may bear the obligation and responsibility to make the cash payment.
     7. Restrictions on Transferability.
          7.1 No Transfer. A Participant shall not assign, transfer, sell,
pledge, hypothecate, or otherwise dispose of or encumber any Award granted
pursuant to this Plan. The Plan, and its terms and provisions, shall be binding
upon and shall inure to the benefit of the parties hereto, their respective
heirs, transferees (permitted or otherwise), legatees, personal representatives
and assigns.
          7.2 Transfers in Violation of the Plan. Any purported sale,
assignment, pledge, encumbrance or transfer by the Participant of all or any
portion of his Award, any purported assignment by the Participant of any of his
rights under the Plan or any Award Agreement, or any purported delegation by the
Participant of any of his duties or obligations under the Plan or any Award
Agreement, in contravention of any of the provisions contained in the Plan will
be null and void ab initio and of no force and effect.
     8. Amendment, Suspension and Termination of the Plan.
          8.1 In General. Notwithstanding any other provision of the Plan, the
Board, and only the Board (in its sole discretion) may suspend or terminate the
Plan (or any portion thereof) at any time as the Board may deem advisable or in
the best interests of the Company or any Subsidiary, and the Administrator may
amend the Plan at any time and from time to time in such respects as the
Administrator may deem advisable or in the best interests of the Company or any
Subsidiary. Except as otherwise provided in Section 8.3 below, no such
amendment, suspension or termination shall materially adversely affect the
rights of any Participant under any outstanding Awards, without the consent of
such Participant.
          8.2 Award Agreement Modifications. The Administrator (in its sole
discretion) may amend or modify at any time and from time to time the terms and
provisions of any outstanding Awards in any manner to the extent that the
Administrator under the Plan or any Award Agreement could have initially
determined the restrictions, terms and provisions of such Awards. Except as
otherwise provided in Section 8.3 below, no such amendment or modification
shall, however, materially adversely affect the rights of any Participant under
any such Award without the consent of such Participant.
          8.3 Amendments Without Consent. Notwithstanding anything to the
contrary in this Section 8, without the consent of any Participant, the Board
(in its sole discretion) may amend, suspend or terminate the Plan or any portion
hereof, or any Award Agreement, at any time (which amendment, suspension or
termination may affect outstanding Awards) for the purposes of:
               (a) conforming the terms of the Plan or any Award Agreement with
Code Section 409A; and/or
               (b) preserving the Company’s ability to deduct for tax purposes
without limitation all payments made hereunder or under any Award Agreement,
including, but not limited to, the limitations imposed by Code Sections 162(m).
     9. Golden Parachute Payment. If any payment a Participant would receive
under this Plan, but determined without regard to any additional payment
required under this Section 9, (collectively, the “Payment”) would
(a) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (b) be subject to the excise tax imposed by Section 4999 of the Code
or any interest or penalties payable with respect to such excise tax (such
excise tax, together with such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Participant will be
entitled to receive from the Company an additional payment (the “Gross-Up
Payment,” and any iterative payments pursuant to this Section also shall be
“Gross-Up Payments”) in an amount that shall fund the payment by the Participant
of any Excise Tax on the Payment, as well as all income and employment taxes on
the Gross-Up Payment, any Excise Tax imposed on the Gross-Up Payment and any
interest or penalties imposed with respect to income and employment taxes
imposed on the Gross-Up Payment. For this purpose, all income taxes will be
assumed to apply to the Participant at the highest marginal rate.

2



--------------------------------------------------------------------------------



 



     10. Award Agreements. An Award shall be evidenced by a written Award
Agreement in such form as the Administrator shall approve from time to time.
Each Participant shall agree to the restrictions, terms and conditions of the
Award set forth therein and in the Plan.
     11. Tax Withholding. The Company shall have the right to deduct from all
amounts paid to any Participant under this Plan any federal, state, local or
other taxes required by law to be withheld therefrom.
     12. Designation of Beneficiary. Each Participant to whom an Award has been
granted under the Plan may designate a beneficiary or beneficiaries to receive
payment of the Award upon the Participant’s death. At any time, and from time to
time, any such designation may be changed or cancelled by the Participant
without the consent of any such beneficiary. Any such designation, change or
cancellation must be on a form provided for that purpose by the Administrator
and shall not be effective until received by the Administrator. If no
beneficiary has been designated by a deceased Participant, or if the designated
beneficiaries have predeceased the Participant, the beneficiary shall be the
Participant’s estate. If the Participant designates more than one beneficiary,
any payments under the Plan to such beneficiaries shall be made in equal shares
unless the Participant has expressly designated otherwise, in which case the
payments shall be made in the shares designated by the Participant.
     13. Leaves of Absence/Transfers. The Administrator shall have the power to
promulgate rules and regulations and to make determinations, as it deems
appropriate under the Plan, in respect of any leave of absence from the Company
or any Subsidiary granted to a Participant. Without limiting the generality of
the foregoing, the Administrator may determine whether any such leave of absence
shall be treated as if the Participant has terminated employment with the
Company or any such Subsidiary. If a Participant transfers within the Company or
any Subsidiary, or to or from any Subsidiary, or to or from the Company and any
Subsidiary, such Participant shall not be deemed to have terminated employment
as a result of such transfer.
     14. Section 409A. This Plan and the Award Agreements are intended to comply
with the applicable requirements of Section 409A of the Code (“Section 409A”)
and shall be limited, construed and interpreted in accordance with such intent.
To the extent that any payment or benefit described hereunder is subject to
Section 409A of the Code, it is intended that it shall be paid in a manner that
will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. Notwithstanding anything
herein to the contrary, any provision in this Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with
Section 409A of the Code and to the extent such provision cannot be amended to
comply therewith, such provision shall be null and void.
     15. Governing Law. The Plan and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of New
Jersey, without reference to the principles of conflict of laws thereof. Any
titles and headings herein are for reference purposes only, and shall in no way
limit, define or otherwise affect the meaning, construction or interpretation of
any provisions of the Plan.
     16. Gender and Person. Whenever the context requires, the masculine pronoun
shall include the feminine and neuter, and the neuter pronoun shall include the
masculine and the feminine, and the singular shall include the plural.
     17. Effective Date. The Plan shall be effective upon its approval by the
Board and adoption by the Company.
     18. Definitions. As used herein, the following definitions shall apply:
          18.1 “Administrator” means the Board or the Committee, as the case may
be.
          18.2 “Award” means an award made to a Participant pursuant to this
Plan (and the relevant Award Agreement).
          18.3 “Award Agreement” means the agreement executed by a Participant
pursuant to Section 10 of the Plan in connection with the granting of an Award.
          18.4 “Board” means the Board of Directors of the Company.
          18.5 “Cause” shall have the meaning set forth in the Participant’s
employment agreement in effect on the date of the employment termination,
otherwise “Cause” means any of the following by or related to the Participant:
(a) the continued failure to perform assigned job duties in a manner that is
satisfactory to his or her employer, other than a failure resulting from
Disability or death, (b) the willful engagement in misconduct materially and
demonstrably injurious to the Company or any Subsidiary, (c) the willful
misappropriation of the funds or property of the Company or any Subsidiary,
(d) the use of alcohol or illegal drugs which interfere with the performance of
job duties and responsibilities, continuing after warning, (e) conviction (or
entry of a plea of guilty or nolo contendere) of a felony or of any crime
involving moral turpitude, fraud or misrepresentation, or (f) material
nonconformance with the Company’s or any Subsidiary’s standard business
practices and policies, including without limitation, policies against racial or
sexual discrimination or harassment, continuing after warning. The determination
of whether the Participant’s termination is for Cause shall be made by the Board
in its sole and conclusive discretion, provided the Participant has been given
notice in writing of the basis for such determination and the Participant has
had an opportunity to respond prior to the determination becoming final. In the
event a Participant voluntarily terminates employment with the Company, but at
such time sufficient grounds exist for the Company to terminate such Participant
for Cause, the Board, in accordance with the notification procedures described
above, shall have the right to determine that such Participant’s employment has
been terminated for Cause for all purposes of the Plan.

3



--------------------------------------------------------------------------------



 



          18.6 “Change in Control” means any of the following:
          (a) A transaction (or series of transactions) as a result of which
Fairfax fails to own, directly or through subsidiaries, at least 50.1 percent of
the total voting power represented by the Company’s outstanding voting
securities and which constitutes a “change in control” under Section 409A; or
          (b) The sale, transfer or other disposition of all or substantially
all of the assets of the Company to one more entities unaffiliated with the
Company.
               Notwithstanding the foregoing, an initial public offering shall
not constitute a Change in Control and a transaction the sole purpose of which
is to change the state of the Company’s incorporation shall not constitute a
Change in Control.
          18.7 “Code” means the Internal Revenue Code of 1986, as amended.
          18.8 “Committee” means the Committee appointed by the Board in
accordance with Section 2.1 of the Plan.
          18.9 “Company” means Crum & Forster Holdings Corp., a Delaware holding
company, or any successor entity(ies) thereto.
          18.10 “Disability” means that a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of not less than 12 months.
          18.11 “Employee” means any person employed as an employee by the
Company or any Subsidiary.
          18.12 “Good Reason” shall have the meaning set forth in the
Participant’s employment agreement in effect on the date of the employment
termination, otherwise “Good Reason” means the occurrence of any of the
following without the Participant’s express written consent: (a) the assignment
to a Participant of any duties, responsibilities or status that, when compared
to such Participant’s previous duties, responsibilities and status, are in a
meaningful way degrading or lesser than such Participant’s previous duties,
responsibilities and status; (b) a reduction in a Participant’s base salary or a
material reduction in benefits (“benefits” includes qualified retirement or
welfare plan benefits but does not include incentive-based compensation such as
bonus, incentive awards and other comparable forms of remuneration), other than
a reduction applied approximately equally to Employees of the Participant’s
status generally; or (c) any failure to promptly obtain an assumption of any
then remaining obligations under the Plan by any successor or assignee of the
Company.
          18.13 “Participant” means an Employee who receives an Award.
          18.14 “Plan” means this Crum & Forster Holdings Corp. 2007 Long Term
Incentive Plan, as it may be amended from time to time.
          18.15 “Retirement” means a termination of a Participant’s employment
with the Company or any Subsidiary which is deemed to be a Retirement in the
sole discretion of the Administrator.
          18.16 “Subsidiary” means any company (other than the Company) in an
unbroken chain of companies beginning with the Company, if one or more of the
companies other than the last company in the unbroken chain owns in the
aggregate fifty percent or more of the total combined voting power in each of
the other companies in such chain.
          18.17 “Vesting Date” means the date upon which a Participant becomes
fully vested in his or her Award, as provided under Sections 5.3 and 5.4 of this
Plan.
          18.18 “Vesting Start Date” means the date described in Section 5.3 of
the Plan.
*      *      *      *      *

                  CRUM & FORSTER HOLDINGS CORP.    
 
                By:   /s/ Mary Jane Robertson                  
 
                Name:   Mary Jane Robertson         Title:   Executive Vice
President,
Chief Financial Officer and Treasurer         Dated August 16, 2007    

4